EXHIBIT 10.2
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of May 27, 2009, is by and among PENSON WORLDWIDE, INC. a
Delaware corporation (the “Borrower”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), REGIONS BANK,
as Administrative Agent (in such capacity, the “Administrative Agent”), Swing
Line Lender, and Letter of Credit Issuer, GUARANTY BANK and REGIONS CAPITAL
MARKETS, a division of Regions Bank, as Joint Lead Arrangers, and GUARANTY BANK,
as Syndication Agent (the “Syndication Agent”).
RECITALS:
     A. The Borrower, the Lenders and the Administrative Agent have entered into
that certain Amended and Restated Credit Agreement dated as of May 1, 2009 (as
the same may be amended, modified, supplemented or restated from time to time,
the “Credit Agreement”).
     B. The Borrower, the Lenders, and the Administrative Agent now desire to
amend the Credit Agreement as provided herein.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
Definitions
     Section 1.1 Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Credit Agreement, as amended hereby.
ARTICLE II
Amendments
     Section 2.1 Amendments to Section 1.01 of the Credit Agreement.
     (a) Effective as of the date hereof, the following definitions shall be
added to Section 1.01 of the Credit Agreement in alphabetical order to read in
their entirety as follows:
     “Convertible Notes” means those certain convertible senior notes due 2014
issued pursuant to the Notes Offering in an aggregate principal amount of up to
$75,000,000.
     “Indenture” means that certain Indenture by and between the Borrower and US
Bank, National Association, as Trustee, with respect to the Convertible Notes.

 



--------------------------------------------------------------------------------



 



     “Notes Offering” means the issuance by the Borrower of the Convertible
Notes pursuant to the Indenture and the Offering Memorandum.
     “Notes Offering Documents” means the Convertible Notes and the Indenture.
     “Offering Memorandum” means that certain Offering Memorandum issued by the
Borrower with respect to the sale of the Convertible Notes.
     (b) Effective as of the date hereof, the paragraph containing the
definition of “Consolidated Fixed Charge Coverage Ratio” in Section 1.01 of the
Credit Agreement shall be amended to read in its entirety as follows:
     “Consolidated Fixed Charge Coverage Ratio” means, at any date of
determination, the ratio of (a) Consolidated EBITDA, to (b) the sum of
(i) Interest Charges, (ii) the aggregate principal amount of all regularly
scheduled principal payments or redemptions or similar acquisitions for value of
outstanding debt for borrowed money, it being understood the Total Outstandings
hereunder shall be assumed to be amortized over a five year period solely in
order to calculate scheduled payments of the Loans and (iii) the aggregate
amount of Federal, state, local and foreign income taxes paid in cash, in each
case, of or by the Borrower and its Subsidiaries for the most recently completed
period of determination; provided, however, that for purposes of calculating the
Consolidated Fixed Charge Coverage Ratio, Interest Charges with respect to the
Convertible Notes shall be limited to interest paid in cash for such period.
     (c) Effective as of the date hereof, the paragraph containing the
definition of “Disposition” or “Dispose” in Section 1.01 of the Credit Agreement
shall be amended to read in its entirety as follows:
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith; provided, however, that the Notes Offering and the
conversion of Convertible Notes shall not be considered a Disposition.
     (d) Effective as of the date hereof, the paragraph containing the
definition of “Investment” in Section 1.01 of the Credit Agreement shall be
amended to read in its entirety as follows:
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit; provided, however, that the
Notes Offering and the

 



--------------------------------------------------------------------------------



 



conversion of Convertible Notes shall not be considered an Investment. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
     Section 2.2 Amendment to Section 2.05(f) of the Credit Agreement. Effective
as of the date hereof, Section 2.05(f) of the Credit Agreement is amended to
read in its entirety as follows:
     (f) Upon the issuance and sale of any Equity Interests by the Borrower or
any Subsidiary as permitted in Section 7.06(d) (other than (i) the issuance and
sale of JBO Stock consistent with historical practice of the Borrower and
(ii) the issuance and sale of Equity Interests in connection with the Notes
Offering and the conversion of Convertible Notes), 100% of the Net Cash Proceeds
shall be immediately paid to the Administrative Agent to be applied to the
Loans, and the Total Commitments shall be permanently reduced by the amount of
the Net Cash Proceeds of such issuance. The provisions of this Section do not
constitute a consent to the issuance and sale of any Equity Interests not
otherwise permitted in Section 7.06.
     Section 2.3 Amendment to Section 6.03(f) of the Credit Agreement. Effective
as of the date hereof, Section 6.03(f) of the Credit Agreement is amended to
read in its entirety as follows:
     (f) of the sale by the Borrower of any of its capital stock or other Equity
Interest (other than (a) as contemplated under the 2000 Stock Incentive Plan or
securities issued upon exercise of stock options issued to employees, directors
or contractors of the Borrower or its Subsidiaries, or (b) any conversion of
Convertible Notes representing less than 50% in the aggregate of the aggregate
principal amount of all Convertible Notes issued pursuant to the Notes Offering;
provided, however, at the request of the Administrative Agent, the Borrower
shall provide any information regarding such sales to the Administrative Agent);
     Section 2.4 Amendment to Section 7.03(f) of the Credit Agreement. Effective
as of the date hereof, Section 7.03(f) of the Credit Agreement is amended by
removing the “and” at the end thereof.
     Section 2.5 Amendment to Section 7.03(g) of the Credit Agreement. Effective
as of the date hereof, Section 7.03(g) of the Credit Agreement is amended to
delete the “.” at the end thereof and substituting “; and” in lieu thereof.
     Section 2.6 Amendment to Section 7.03 of the Credit Agreement. Effective as
of the date hereof, Section 7.03 of the Credit Agreement is amended to add a new
Section 7.03(h) to read in its entirety as follows:
     (h) Indebtedness associated with the Notes Offering Documents.

 



--------------------------------------------------------------------------------



 



     Section 2.7 Amendment to Section 7.06(e) of the Credit Agreement. Effective
as of the date hereof, Section 7.06(e) of the Credit Agreement is amended by
removing the “and” at the end thereof.
     Section 2.8 Amendment to Section 7.06(f) of the Credit Agreement. Effective
as of the date hereof, Section 7.06(f) of the Credit Agreement is amended to
delete the “.” at the end thereof and substituting “;” in lieu thereof.
     Section 2.9 Amendment to Section 7.06 of the Credit Agreement. Effective as
of the date hereof, Section 7.06 of the Credit Agreement is amended to add a new
Section 7.06(g) to read in its entirety as follows:
     (g) the Borrower may issue Equity Interests in connection with the Notes
Offering and the conversion of Convertible Notes; and
     Section 2.10 Amendment to Section 7.06 of the Credit Agreement. Effective
as of the date hereof, Section 7.06 of the Credit Agreement is amended to add a
new Section 7.06(h) and a new Section 7.06(i) to read in their entirety as
follows:
     (h) the Borrower may make Restricted Payments in connection with the
Convertible Notes pursuant to the terms of the Notes Offering Documents; and
     (i) the Borrower and its Subsidiaries may make cash payments in lieu of
fractional entitlements to securities or may round fractional entitlements to a
whole security.
     Section 2.11 Amendment to Section 7.13 of the Credit Agreement. Effective
as of the date hereof, Section 7.13 of the Credit Agreement is amended to read
in its entirety as follows:
     7.13 Prepayment of Indebtedness. Prepay any Indebtedness other than (a) the
Obligations, (b) Indebtedness under the Notes Offering Documents, or (c) other
Indebtedness not to exceed $20,000,000 in the aggregate during any fiscal year;
provided, however, that the conversion of Convertible Notes shall not be
considered a prepayment under this Section 7.13.
     Section 2.12 Amendment to Section 7.16(c) of the Credit Agreement.
Effective as of the date hereof, Section 7.16(c) of the Credit Agreement is
amended to read in its entirety as follows:
     (c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter measured quarterly in arrears on a rolling four
quarter basis to be greater than *** to ***.
     Section 2.13 Addition of Section 7.18 to the Credit Agreement. Effective as
of the date hereof, a new Section 7.18 is added to the Credit Agreement after
Section 7.17 to read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



     7.18 Amendments to Notes Offering Documents. Amend, supplement or otherwise
modify the material terms of the Notes Offering Documents if such amendment,
supplement, or modification would materially and adversely impact the Lenders.
     Section 2.14 Amendment to Section 8.01(k) of the Credit Agreement.
Effective as of the date hereof, Section 8.01(k) of the Credit Agreement is
amended to delete the “.” at the end thereof and substituting “; or” in lieu
thereof.
     Section 2.15 Amendment to Section 8.01 of the Credit Agreement. Effective
as of the date hereof, Section 8.01 of the Credit Agreement is amended to add a
new Section 8.01(j) to read in its entirety as follows:
     (j) There occurs any Fundamental Change as defined in the Indenture.
     Section 2.16 Amendment to Schedule 5.05 to the Credit Agreement. Effective
as of the date hereof, Schedule 5.05 to the Credit Agreement is amended to add
“The Convertible Notes” thereto.
ARTICLE III
Conditions Precedent to Effectiveness
     Section 3.1 Conditions. The effectiveness of this Amendment is subject to
the full satisfaction of each of the following conditions precedent:
     (a) Documents. The Administrative Agent shall have received all of the
following, in form and substance satisfactory to the Administrative Agent:
     (i) Amendment. Executed counterparts of this Amendment, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower.
     (ii) Notes Offering Documents. A copy of each Notes Offering Document, such
documents to be satisfactory to the Administrative Agent and the Required
Lenders.
     (iii) Closing of Notes Offering. Evidence that all conditions precedent to
the closing of the Notes Offering shall have been completed.
     (iv) Amendment Fee. Payment of an amendment fee in the amount of
$175,000.00.
     (v) Other Fees. Any fees required to be paid on or before the date hereof
shall have been paid, including those fees required to be paid in that certain
Fee Letter dated as of May 22, 2009 between the Borrower and the Administrative
Agent.
     (vi) Additional Information. Such additional documents, instruments and
information as the Administrative Agent, the Letter of Credit Issuer, the Swing
Line Lender or the Required Lenders reasonably may require.

 



--------------------------------------------------------------------------------



 



     (b) No Default or Event of Default. No Default shall exist or would result
from the execution of this Amendment.
     (c) No Material Adverse Effect. Since the date of the most recent financial
statements delivered by the Borrower to the Administrative Agent, no event or
circumstance has occurred that has had or would be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect.
     (d) Representations and Warranties. All of the representations and
warranties contained in Article V of the Credit Agreement as amended hereby and
in the other Loan Documents shall be true and correct on and as of the date
hereof, with the same force and effect as if such representations and warranties
had been made on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.
ARTICLE IV
No Waiver
     Section 4.1 No Waiver. Nothing contained herein shall be construed as a
waiver by the Administrative Agent or any Lender of any covenant or provision of
the Credit Agreement, this Amendment, or any other Loan Document, or of any
other contract or instrument between the Borrower and the Administrative Agent
and/or the Lenders, and the failure of the Administrative Agent and/or any
Lender at any time or times hereafter to require strict compliance by the
Borrower of any provision thereof shall not waive, affect or diminish any right
of the Administrative Agent or any Lender to thereafter demand strict compliance
therewith. The Administrative Agent and the Lenders hereby reserve all rights
granted under the Credit Agreement, this Amendment, the other Loan Documents and
any other contract or instrument between the Borrowers and the Administrative
Agent and/or the Lenders.
ARTICLE V
Ratifications, Representations and Warranties
     Section 5.1 Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Credit Agreement are ratified
and confirmed and shall continue in full force and effect. The Borrower, the
Administrative Agent and the Lenders agree that the Credit Agreement as amended
hereby shall continue to be legal, valid, binding and enforceable in accordance
with its terms.
     Section 5.2 Representations and Warranties. The Borrower hereby represents
and warrants to the Administrative Agent and each Lender that (a) the
representations and warranties contained in the Credit Agreement, as amended
hereby, and any other Loan Document are true and correct on and as of the date
hereof as though made on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which

 



--------------------------------------------------------------------------------



 



case they shall be true and correct as of such earlier date, and (b) no Default
has occurred and is continuing.
ARTICLE VI
Miscellaneous
     Section 6.1 Survival of Representations and Warranties. All representations
and warranties made in this Amendment or any other Loan Document including any
Loan Document furnished in connection with this Amendment shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by the Administrative Agent or any Lender or any closing shall
affect the representations and warranties or the right of the Administrative
Agent or any Lender to rely upon them.
     Section 6.2 Reference to Agreement. Each of the Loan Documents, including
the Credit Agreement and any and all other agreements, documents, or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement as amended hereby, are hereby amended so
that any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby. This Amendment is a Loan
Document.
     Section 6.3 Severability. Any provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     Section 6.4 APPLICABLE LAW. THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN TEXAS AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS.
     Section 6.5 Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns, except the Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender.
     Section 6.6 Counterparts. This Amendment may be executed in one or more
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of any signature pages hereto by telecopy, e-mail or other
electronic transmission shall be effective as delivery of originally executed
signature pages.
     Section 6.7 Effect of Waiver. No consent or waiver, express or implied, by
the Administrative Agent and the Lenders to or for any breach of or deviation
from any covenant, condition or duty by the Borrower shall be deemed a consent
or waiver to or of any other breach of the same or any other covenant, condition
or duty.

 



--------------------------------------------------------------------------------



 



     Section 6.8 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     Section 6.9 ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of the Page Intentionally Left Blank. Signature Pages to Follow.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

             
 
                PENSON WORLDWIDE, INC.
 
           
 
           
 
  By:   /s/ Philip A. Pendergraft          
 
      Name:   Philip A. Pendergraft
 
           
 
      Title:   Chief Executive Officer
 
           

SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------



 



                  REGIONS BANK,
as Administrative Agent, a Lender, Letter of Credit
Issuer and Swing Line Lender
 
           
 
           
 
  By:   /s/ Robin Ingari          
 
      Name:   Robin Ingari
 
           
 
      Title:   Senior Vice President
 
           

SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------



 



                  GUARANTY BANK, as a lender
 
           
 
  By:   /s/ Amanda Cone          
 
      Name:   Amanda Cone
 
           
 
      Title:   Senior Vice President
 
           

SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------



 



                  CAPITAL ONE, N.A., as a Lender
 
           
 
  By:   /s/ Jacob Villere          
 
      Name:   Jacob Villere
 
           
 
      Title:   Vice President
 
           

SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT





--------------------------------------------------------------------------------



 



                  TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION, as a Lender
 
               
 
  By:   /s/ Steve Bryan          
 
      Name:   Steve Bryan
 
           
 
      Title:   Vice President
 
           

SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

